        2:17-cv-02040-CSB-EIL # 47            Page 1 of 47                                                E-FILED
                                                                    Monday, 19 November, 2018 11:57:16 PM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

RUSSELL HOEKSTRA,                     )                JURY DEMANDED
                                      )
       Plaintiff,                     )
                                      )
                       v.             )                NO. 2:17-CV-02040
                                      )
CITY OF MOMENCE,                      )                U.S. District Judge Colin S. Bruce
and JEFFREY CAVENDER, in his official )
and individual capacities,            )                U.S. Magistrate Judge Eric I. Long
                                      )
       Defendant.                     )

                           PLAINTIFF’S RESPONSE TO DEFENDANTS’
                             MOTION FOR SUMMARY JUDGMENT

       NOW COMES plaintiff RUSSELL HOEKSTRA respectfully submits this Response to

Defendants’ Motion for Summary Judgment1 and states as follows:

       After Defendants Momence Police Chief Jeffrey Cavender (“Cavender”) and the City of

Momence (“Momence”) terminated his employment as a full time Momence police department

(“MPD”) officer, plaintiff Russell Hoekstra (“Hoekstra”) filed his EEOC charge and upon receipt

of a right to sue letter filed his complaint in which he alleges that Defendants discriminated against

him on the basis of his age (Count I, ADEA against Momence); age (Count II, 14 th Amendment

against Momence); age (Count III, 14th Amendment against Momence and Cavender in his official

capacity); age (Count IV, 14th Amendment against Cavender in his individual capacity); retaliatory

termination (Count V against Momence); defamation (Count VI and Cavender); and Title VII and




1 Hoekstra’s Response to the Defendants’ Rule 56.1 is separately attached. Hoekstra’s Responses to
Defendants’ Statement of alleged Uncontested Facts is referred to as “RDF”. Hoekstra’s Additional Facts
are referred to as “PAF.”
           2:17-cv-02040-CSB-EIL # 47                Page 2 of 47



ADEA retaliation (Count VII against Momence).2                      Defendants have moved for summary

judgment. Plaintiff asks the court to deny Defendants’ motion for summary judgment.

                                                   SUMMARY

           Immediately on the date of his fire as Momence Police Chief on November 5, 2013, Jeffrey

Cavender began a crusade to weed out and replace all experienced officers over 40 years of age

with officers mostly in their 20’s who had either experience or far less experience than any officer

over 40. His design was to create new police force in his perceived image. While NEW hire

applicants included employees over 40, all NEW hires were under 40 and mostly in their 20’s.

           Defendants’ motion and case are best characterized as almost completely reliant upon

hearsay and presumptuous conclusory deposition testimony of Cavender (the alleged seasoned

former Momence police chief) and of former Momence Mayor Mickey Clayton Porter who hired

Cavender. The City has not proffered any declarant testimony nor taken the depositions of any

current or former Momence police officer, other than Hoekstra, to support its defense.

                   When Chief Cavender gave Hoekstra his employment termination letter, it gave no

reason. Cavender testified at his deposition that Hoekstra was fired for allegedly lying in an

investigation about an inappropriate photo posted by Momence Officer Garcia on Instagram.

Cavender wrote to the Illinois Department of Employment Security (“IDES”) to fight Hoekstra’s

claim for unemployment benefits. He told the IDES Hoekstra was fired about the Garcia photo

and three other reasons including [unproven] sleeping on the job. Cavender testified at his

deposition that Hoekstra was not fired for any of those other reasons. Mayor Porter testified at his

deposition that Cavender told him Hoekstra was fired for [unproven] sleeping on the job; nothing

about allegedly lying during the Garcia photo investigation.



2
    See, Doc. # 34; May 8, 2017 Order Granting in Part and Denying in Part Defendants’’ motion to Dismiss.

                                                          2
        2:17-cv-02040-CSB-EIL # 47          Page 3 of 47



       In all Cavender and City allegations of Hoekstra’s alleged misconduct leading to his

termination, Cavender and Porter rely exclusively upon hearsay. They also rely upon alleged proof

from a squad car dashcam video / audio recording and an audio recording of officer witness

statements. No such videos or audios have ever been produced. Indeed, during Cavender and

Mayor Porter’s depositions, Defendants’ counsel and Porter regarding the dashcam video and

Cavender regarding the witness audios conceded that the recordings were not produced and

Cavender, Porter (and the City) do not know where they are located.

       Cavender, the former allegedly seasoned police chief, also testified that he never took

written officer witness statements. He also testified that he allegedly did take notes during those

officer witness statements, that he does not have those notes and most likely threw them out.

       Such rank incompetence underscores that the Defendants’ alleged defenses are pretextual

and establishes at this juncture that the alleged defenses have no proof or in the least that there

exist substantial issues of material fact precluding summary judgement.

       After Hoekstra’s employment termination, he applied for unemployment. Cavender sent

the Illinois Department of Employment Security (“IDES”) a letter disputing the claim based upon

charges that Hoekstra never heard about, and for which Cavender admits he was not fired.

       After Hoekstra’s employment termination, he applied for a job with the City of Grant Park

Illinois. Cavender sent Grant Park a 30-page report of alleged misconduct by Hoekstra, and that

he initiated a criminal investigation with the Illinois State Police about case evidence found in

Hoekstra’s locker. Cavender failed to report that doing so was a long-standing practice in

Momence because they had no formal evidence lock-up. Grant Park put Hoekstar’s application

on hold. The State Police cleared Hoekstra of all Cavender allegations and he was charged with

nothing. When he asked Grant Park whether he could get the job, he was told it had been filled.



                                                3
        2:17-cv-02040-CSB-EIL # 47           Page 4 of 47



       After Hoekstra’s employment termination and the above other matters, during a vehicle

pursuit of a shooter suspect Cavender, via private cell phone call and text, withdrew Momence

police units from backing up Officer Hoekstra, employed by Aroma Park Police Department in

Kankakee County, in vehicle pursuit of a suspected shooter. Cavender did so in violation of Illinois

police pursuit policies and without notification to Hoekstra and the pursuit supervisor. One of the

unknown alleged for cause termination reason expressed to IDES was that Cavender’s younger

officers allegedly claimed that Hoekstra failed to promptly back them up, which Hoekstra had

never been previously told for fired about. Cavender’s vengeful retaliation put Hoekstra, other

pursuit officers and the public at large at greater risk. Hoekstra filed a new EEOC charge against

the City and Cavender for retaliation.

                                         STANDARD OF REVIEW

       Defendants must demonstrate, through the pleadings and other record materials, such as

depositions, answers to interrogatories, admissions, and affidavits that no genuine issue of material

fact exists. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 – 23 (1986). The

court must consider the record as a whole, in the light most favorable to the non-moving party,

Hoekstra, and draw all reasonable inferences in his favor as the non-moving party. Paluck v.

Gooding Rubber Co., 221 F 3d 1003, 1009 (7th Cir. 2000). “The standard is applied with added

rigor in employment discrimination cases, where intent and credibility are crucial issues.”

Robinson v. PPG Industries, Inc. 23 F 3d 1159, 1162 (7th Cir. 1994).

                                         BACKGROUND

           Defendants Complaint Answers On Their Face Support Motion Denial

               Defendants Answer to the Second Amended Complaint contains substantial

admissions against interest and in support of denial of their motion for summary judgment.



                                                 4
         2:17-cv-02040-CSB-EIL # 47           Page 5 of 47



         Plaintiff, then age 47, is an employee within the meaning of the ADEA and belongs to the

class of employees protected under that statute, namely employees over the age of forty (40). (Ex.

N, Defts. Admit, Answer ¶ 9). On or around June 24, 2004, Defendant City of Momence hired

Plaintiff as a part-time patrolman with the Momence Police Department (MPD). Defendant City

promoted Plaintiff to full-time patrolman on or around July 2, 2015. (Ex. N, Defts. Admit, Answer

¶ 10).

         In or around November 2013, Defendant City hired Defendant Cavender as chief of police.

At the time, the MPD employed approximately twelve patrolmen, seven of whom were over the

age of forty. (Ex. N, Defts. Admit, Answer ¶ 11).

         Twice Cavender required Plaintiff to attend report writing classes (Defts. Admit as to every

officer, Answer ¶ 16).

         A full-time position became available in May 2015, but instead of considering Plaintiff,

Defendants hired Officer Ben Garcia, a 23-year old. (Ex. N, Defts. Admit, Answer ¶ 17).

         Plaintiff had more experience in law enforcement and seniority as a part-time officer. (Ex.

N, Defts. Admit, Answer ¶ 17).

         Plaintiff was eventually promoted to a full-time patrolman on July 2, 2015, but that

promotion was contingent on Plaintiff remaining on probation for one year (Ex. N, Defts. Admit,

Answer ¶ 18),

         In early summer 2015, while Cavender, Lieutenant Vekemans, and Officer-In-Charge

Caliendo were not at work., Cavender placed in charge Officer Stetson, an officer with less than

one year of experience instead of placing Plaintiff in charge. (Ex. N, Defts. Admit, Answer ¶ 21)

         On September 21, 2015, City of Momence Alderwoman Carrie Navratil brought to Chief

Cavender’s attention an Instagram post made by Officer Garcia. (Ex. N, Defs. Admit, Answer ¶



                                                  5
        2:17-cv-02040-CSB-EIL # 47            Page 6 of 47



22). In the photo, Garcia was in his MPD uniform and squad car holding up his service pistol. (Ex.

N, Admit, Answer ¶ 22). Garcia added to the photo the aggressive caption “I am a sheep dog that

hunts wolves at night, although they prey on the weak and defenseless, sheep beware, for I am out

there waiting for you.” (Ex. N, Defts. Admit, Answer ¶ 22).

       In response to this news, Cavender suspended Garcia for ten days for the breaking of

multiple City regulations. (Ex. N, Defts. Admit, Answer ¶ 23).

       Cavender also determined that it was necessary to find out how Navratil obtained the

photograph. (Ex. N, Defts. Admit, Answer ¶ 24). Alderwoman Navratil stated that no one gave it

to her, and that rather the photo was left in her mailbox. (Ex. N, Defts. Admit, Answer ¶ 24).

Alderwoman Navratil stated that she did not know who put the picture in her mailbox. (Defts.

Admit, Answer ¶ 24). Despite the fact that the photo was publicly accessible by anyone on the

Instagram app, Cavender determined that the source of the photo must be someone in the MPD.

(Ex. N, Defts. Admit, Answer ¶ 24).

       After conducting an internal investigation, Cavender reported that employees stated that

Plaintiff hated Garcia and wanted to give the pictures to the Navratil family. (Ex. N, Defts. Admit,

Answer ¶ 26).

       Cavender also claimed that employees stated Plaintiff slept on the job. (Ex. N, Defts.

Admit, Answer ¶ 26).

       In or around mid-September 2015, Cavender made unwarranted and false allegations

regarding Plaintiff, including but not limited to that Plaintiff was asleep in his patrol car. Cavender

put these allegations into his internal investigation report, in which at least one officer was

misquoted as corroborating that Plaintiff ever slept on the job. (Ex. N, Defts. Admit, Answer ¶ 27).




                                                  6
        2:17-cv-02040-CSB-EIL # 47           Page 7 of 47



       On September 28, 2015, Cavender brought Plaintiff in for an interview about the internal

investigation. In this interview Cavender asked Plaintiff about the social media policy, if Plaintiff

had seen the photos of Officer Garcia, and whether or not Plaintiff discussed these photos with

anyone or gave them to anyone including the Navratils. (Ex. N, Defts. Admit, Answer ¶ 28).

       Plaintiff stated that he had seen the photos, had not spoken of the photos to anyone else,

and he did not provide the photos to the Navratils. (Ex. N, Defts. Admit, Answer ¶ 28).

       At the end of the interview, Cavender told Plaintiff that throughout the investigation he had

been brought some information and “obviously [he is] not happy about some of the things [he]

learned.” (Ex. N, Defts. Admit, Answer ¶ 29).

       Cavender admitted after discussing with Plaintiff and some of the employees in the MPD

outside the protected class, “somebody is not telling the truth here.” (Ex. N, Defts. Admit, Answer

¶ 29). As a result, Cavender decided that Plaintiff must not be telling the truth but offers no

testimonial or any other evidence to support that challenge to Hoekstra’s truthfulness.

       Cavender told Plaintiff that he would either submit a resignation the next morning or be

terminated. (Ex. N, Defts. Admit, Answer ¶ 29). No other reason was given for the termination.

       Plaintiff did not tender his resignation. (Ex. N, Defts. Admit, Answer ¶ 30).

       On September 29, 2015, the City terminated Plaintiff’s employment. (Ex. N, Defts. Admit,

Answer ¶ 31).

       The termination letter sent by Cavender did not state a specific reason for Plaintiff’s

termination. (Ex. N, Defts. Admit, Answer ¶ 31).

       Between November 13, 2013 and September 29, 2015, Defendant City, several patrolmen

resigned, retired or were terminated. (Ex. N, Defts. Admit, Answer ¶ 32).




                                                 7
        2:17-cv-02040-CSB-EIL # 47          Page 8 of 47



       Defendants admit that on April 11, 2016, Chief Cavender wrote to the Illinois Department

of Employment Security (“IDES”) to protest unemployment benefits for Plaintiff since Plaintiff,

who was a probationary employee, had been terminated for misconduct, including providing false

and inaccurate statements during the course of an investigatory interview, violating several

department policies regarding neglect of duty, sleeping on duty, dissemination of department

information to non-department members, improper care, handling, reporting, and disposition of

evidence from a criminal investigation, and that Plaintiff’s lies during the internal investigation

had compromised his integrity and caused irreparable harm to him, his profession, and the ability

of the Momence Police Department to use Mr. Hoekstra as a government witness in court matters.

(Defts. Admit, Answer ¶ 33). Neither to the IDES nor to this court have the Defendnats provided

any direct evidence to support th above contentions other than hearsay and suppositions.

       At a city council meeting, Cavender stated, “only one officer [Hoekstra] slept while on

duty and he no longer works here!” (Ex. N, Defts. Admit, Answer ¶ 35).

       Upon information and belief, Defendants admit that on January 10, 2017, while working

for the Village of Aroma Park Police Department in Kankakee County, Plaintiff decided to pursue

and apprehend an armed alleged shooter who had allegedly already shot two individuals. (Ex. N,

Defts. Admit, Answer ¶ 37).

       Defendants admit that Chief Cavender contacted his two Momence police officers on their

cell phones and ordered them to stand down unless the pursuit entered their jurisdiction, at which

point they could re-evaluate the situation. (Ex. N, Defts. Admit, Answer ¶ 37).

                                             FACTS

       1.      Jeffrey Cavender was hired as Momence police chief in December 2, 2013.. Mayor

Porter was Momence’s mayor the entire time that Cavender was the police chief. Cavender



                                                8
         2:17-cv-02040-CSB-EIL # 47             Page 9 of 47



resigned from Momence the same day that Mayor Steele was sworn in to replace Mayor Porter.

Cavender submitted his resignation after he knew that Steele had been elected Mayor. (PAF 1).

         2.        Cavender quit as police chief because Mayor Porter was not going to run for mayor

again.        By the time the election campaigns came around, the two mayoral candidates, Mayor

Steele and Steve Gross, had said they were going to go in a different direction and that it was

possible that Cavender would not be re-hired.        Cavender quit as police chief on Mayor Porter’s

last day as Mayor. (PAF 2).

         3.        Mayor Porter knows Russ Hoekstra as a nice guy.. He got along with Hoekstra.

He had no reason on his own to cause Russ to be fired from the municipality. (PAF 3).

         4.        Hoekstra received a letter of commendation from Chief Cavender dated August 14,

2014. (Exhibit D hereto). It was a form letter that he sent to all the officers that year. (PAF 4).

         5.        During Chief Cavender's reign, there was really no supervisor on the street for many

of the night shifts. Chief Cavender and Lieutenant Vekemen were always on the day shift, Officer

in Charge Caliendo. (PAF 5).

         6.        Hoekstra has no recollection of criticizing Chief Cavender or the Momence Police

Department to Deputy Chief Springer at Kankakee Community College. (PAF 6)

         7.        Prior to and between November 5, 2013 when Chief Cavender was hired and March

21, 2015 when Nolte resigned, in his capacity as a police officer Nolte worked with Momence

police officer Russell Hoekstra in his capacity as a police officer and had many opportunities to

work with officer Hoekstra and observe his police work including backing-up each other on traffic

stops and handling criminal and civil complaints and working part-time off-duty security jobs.

(PAF 7).




                                                    9
       2:17-cv-02040-CSB-EIL # 47           Page 10 of 47



       8.      At all times, Nolte found officer Hoekstra’s police officer work to be at the top. He

was very diligent, professional, thorough and maintained a professional demeanor with the public-

at-large. He also maintained an appropriate demeanor with persons with whom he interacted and

under the differing circumstances surrounding police matters. To my knowledge, officer Hoekstra

was well-liked and respected in the community. (PAF 8).

       9.      While Novak was a Momence police officer, in his capacity as a police officer he

worked with Momence police officer Russell Hoekstra in his capacity as a police officer and had

many opportunities to observe his police work including backing-up each other on traffic stops

and handling criminal and civil complaints. (PAF 9).

       10.     At all times, I found officer Hoekstra’s police officer work to be diligent,

professional, thorough and reasoned. He maintained a professional demeanor with the public-at-

large. He maintained an appropriate demeanor with persons with whom he interacted and under

the differing circumstances surrounding police matters. As a smaller-town police department,

officers necessarily engage with the public-at-large more regularly and performing outside security

part-time work and, in that regard, he was well-liked and respected in the community to my

knowledge. (PAF 10).

       11.     Novak was aware that Officer Hoekstra was a military veteran and honorably

discharged. Novak was aware that he also worked for the Illinois Secretary of State as a civilian

employee. (PAF 11).



       12.     At the time of Hoekstra’s employment termination, he was married with six

children ages 20, 19, 17, 15, 14, and 12. Hoekstra had full-time income and medical benefits. At

the time of Hoekstra’s firing he lost his income and his medical. (PAF 12).



                                                10
       2:17-cv-02040-CSB-EIL # 47           Page 11 of 47



       13.     Cavender told Hoekstra to resign or be fired. Cavender notified the city board that

Hoekstra was fired. (PAF 13).

       14.     Chief Cavender told Mayor Porter that Hoekstra was fired for impropriety--

sleeping on the job. Porter does not know of any other reason.. Cavender said the proof was that

other officers were concerned with Hoekstra not being able to back them up. Porter did not talk to

those officers. (PAF 14).

       15.     Mayor Porter does not recall seeing Hoekstra’s termination letter. (PAF 15).

       16.     Mayor Porter does not know whether Hoekstra was fired about the Garcia photos—

"I don't recall what his termination letter was all about” except sleeping on the job and some case

evidence photos found in Hoekstra’s locker. (PAF 16).

       17.     Mayor Porter is not aware that Hoekstra was fired before anything was found in his

locker and does recall hearing about that after Hoekstra was fired. The photos allegedly in

Hoekstra’s locker probably had nothing to do with Hoekstra’s termination. (PAF 17).

       18.     Chief Cavender’s report indicates that Officer Stetson claimed that Hoekstra was

working on the same shift as him that day and that Hoekstra failed to initially respond as a backup

and that a Grant Park Police Officer Castillo arrived to assist him before Hoekstra ever arrived on

the scene. Hoekstra was on the same shift. Hoekstra was on his own traffic stop at that time

finishing that up before he could go to assist him. (PAF 18).



       19.     Hoekstra’s investigatory interview with Chief Cavender had concluded on 3:00

p.m. September 2015. Hoekstra received his employment termination letter from Chief Cavender

on September 29, 2015 delivered in person by Lieutenant Vekemans to Hoekstra’s house at

approximately 8:00 a.m. When he handed it to Hoekstra, Lieutenant Vekemans said, "Well, you



                                                11
       2:17-cv-02040-CSB-EIL # 47           Page 12 of 47



kind of figured this was coming." While Hoekstra suspected that Chief Cavender was out for him

as one of the two remining officers over 40, and whom he had not hired, Hoekstra did not at all

expect that I would be fired because Officer Garcia posted the Instagram photo. I was stunned but

not totally surprised and in shock since Hoekstra has a wife and many children to support.

Hoekstra was even more stunned and angry that he would fight his unemployment compensation

claim. (PAF 19).

       20.     During a conversation with Deputy Chief Springer after Hoekstra was fired, Chief

Springer told him that Chief Cavender fired him. (PAF 20).

       21.     Officer Todd Navratil once personally told Hoekstra that he better watch out

because the chief is coming after me. (PAF 21).

       22.     Mayor Porter testified that there was not a lot of turnover in the police department

before Cavender was chief. There was more turnover under Cavender than had been previously.

Cavender testified that other than part-time police Officer Tim Green, he cannot recall any police

officers over 35 years of age when he left Momence, and that a majority were under 35. Cavender

hired Officers Caliendo (age 30), Stetson (age 25) and Patzschke (age 22). (PAF 1022

       23.     During Cavender’s tenure as Momence police chief, the Momence city board

allowed nine full-time officers, including his chief position.   There were no restrictions on the

number of part time officers. The greatest number of part-time officers while he was chief

fluctuated; when he was hired there were 12 or 13 part-time officers on the roster. (PAF 23).

       24.     Cavender testified incorrectly that when he started at Momence, there were only

six full time officers, and that including himself there were only two full time over age 40,

Lieutenant Tracy Nolte. (PAF 24).




                                                12
       2:17-cv-02040-CSB-EIL # 47           Page 13 of 47



       25.     Between November 5, 2013 when Cavender was hired and March 21, 2015 when

Tracy Nolte resigned, Jeffrey Cavender was Nolte’s police chief. (PAF 25).

       26.     Nolte was 55 when he was forced to resign. (PAF 26).

       27.     Nolte is aware that like himself, Todd Navrital, Roger Novak, Johnny Short and

Russell Hoekstra were all over 40 years of age. (PAF 27).

       28.     Nolte had a heart attack and remained on the Momence payroll, but Momence

would not allow him to return unless and until he was fully released for full-time duty without any

accommodation. (PAF 28).

       29.     n March 2015, Chief Cavender called Nolte into the office and told him that he

would be relieved of duty or he could resign. Nolte resigned on March 21, 2015. (PAF 29).

       30.     Between November 5, 2013 when Chief Cavender was hired and March 21, 2015,

Nolte was aware of or observed Chief Cavender interview many police candidates younger under

40, and over 40. (PAF 30).

       31.     Between November 5, 2013 when Chief Cavender was hired and March 21, 2015,

Nolte was aware that all new officer hires by Chief Cavender were under 40 years of age, and that

most were under 30. Every new hire under 40 had far less years of experience, if any, than the

then current officers over 40. (PAF 31).

       32.     Between November 5, 2013 when Chief Cavender was hired and March 21, 2015,

Nolte was aware that all Momence officers over 40 years of age, Todd Navrital, Roger Novak,

Johnny Short eventually resigned, retired or were fired by Chief Cavender and that we were

replaced by officers under 40, and that Russell Hoekstra over 40 remained. (PAF 32).

       33.     Between November 5, 2013 when Chief Cavender was hired and March 21, 2015

when he was forced to resign, Nolte observed and heard Chief Cavender treat me and other



                                                13
       2:17-cv-02040-CSB-EIL # 47           Page 14 of 47



Momence officers over the age of 40, Todd Navrital, Roger Novak, Johnny Short and Russell

Hoekstra, negatively as compared with newer and younger less experienced officer under the age

of 40 whom Chief Cavender did not treat negatively including: Benjamin Garcia, Dominic

Dimaggio, Joshua Malloy, Jacob Vekemans, Gabriel Caliendo, Alejandro Morfin, Joshua

Rasmussan, and Brandon Miller. (PAF 33).

       34.     Between November 5, 2013 when Chief Cavender was hired and March 21, 2015

when Nolte was forced to resign, the older Momence officers over 40, Todd Navrital, Roger

Novak, Johnny Short, Russell Hoekstra, and Nolte, were subjected to significantly more

destructive and hostile treatment by Chief Cavender compared with younger less experienced

Momence officers under the age of 40. (PAF 34).

       35.     Between November 5, 2013 when Chief Cavender was hired and March 21, 2015

when Nolte was forced to resign, he observed and heard Chief Cavender intimidate, severely

criticize, ridicule, and micromanage older experienced Momence officers, Todd Navrital, Roger

Novak, Johnny Short, Russell Hoekstra and Nolte about such matters as report writing and re-

writing, whereas he did not engage in the same such conduct with younger less experienced

Momence officers under the age of 40. He was also more punitive to older experienced Momence

officers, Todd Navrital, Roger Novak, Johnny Short and Russell Hoekstra and Nolte, compared

with younger less experienced Momence officers under the age of 40. (PAF 35).

       36.     Hoekstra was constantly badgered about his report writing. Between November 5,

2013 when Chief Cavender was hired and March 21, 2015 when Nolte resigned, Nolte testified

that Chief Cavender constantly reprimanded the officers over 40 including me for our police report

writing, including content, syntax and grammar. Chief Cavender would order us to change and/or




                                               14
       2:17-cv-02040-CSB-EIL # 47           Page 15 of 47



rewrite our first-hand police reports for content, syntax and grammar, and not simply typos. (PAF

36).

       37.     Nolte challenged Chief Cavender that what he required officers to do regarding

changing our initial written reports was very serious and risky because changing and rewriting the

way we said something could be a testimony problem in court. Nolte told Chief Cavender that in

my 20 years as an officer I never had a report get kicked back to me for changes and re-writing

and that it was wrong for professional reasons. (PAF 37).

       38.     Nolte was replaced by a younger person under 40, less or no experienced person.

(PAF 38).

       39.     Between November 5, 2013 when Cavender was hired and June 6, 2014 when

Novak was fired by Chief Cavender, he was aware that, like himself, Todd Navrital, Tracy Nolte,

Johnny Short and Russell Hoekstra were all over 40 years of age. (PAF 39).

       40.     Between November 5, 2013 when Cavender was hired and June 6, 2014 when

Novak was fired by Chief Cavender, he was aware of and observed Chief Cavender interview

many police candidates he is aware of or observed Chief Cavender interview many police

candidates younger under 40, and over 40. (PAF 40).

       41.     Between November 5, 2013 when Cavender was hired and June 6, 2014 when

Novak was fired by Chief Cavender, he was aware that all Momence officers over 40 years of age,

Todd Navrital, Tracy Nolte, Johnny Short and Russell Hoekstra, eventually resigned, retired or

were fired by Chief Cavender. (PAF 41).

       42.     Between November 5, 2013 when Cavender was hired and June 6, 2014 when

Novak was fired by Chief Cavender, older Momence officers over 40, Todd Navrital, Tracy Nolte,

Johnny Short and Russell Hoekstra, were subjected to significantly more destructive and hostile



                                               15
       2:17-cv-02040-CSB-EIL # 47          Page 16 of 47



treatment by Chief Cavender compared with younger less experienced Momence officers under

the age of 40. (PAF 42).

       43.    Between November 5, 2013 when Cavender was hired and June 6, 2014 when

Novak was fired, he observed and heard Chief Cavender intimidate, severely criticize, ridicule,

and micromanage older experienced Momence officers, Todd Navrital, Tracy Nolte, Johnny Short

and Russell Hoekstra and himself, whereas he did not engage in the same such conduct with

younger less experienced Momence officers under the age of 40 including: Benjamin Garcia, Jacob

Vekemans, Gabriel Caliendo, Alejandro Morfin, Joshua Rasmussan, and Brandon Miller. (PAF

43).

       44.    Immediately after Chief Cavender was hired, Cavender randomly conducted an

internal investigation of Novak, required him to perform a re-do background check, and suspended

him. At the same time, Chief Cavender hired Jacob Vekemans, who was in his early 20’s. (PAF

44).

       45.    Sometime later in May or June 2014, other police officers told Novak that they

heard he was fired. Novak had heard nothing. Within a few days, Novak received a letter [from

Cavender] stating that his employment was terminated with no explanation given. At the time

Novak left Momence, he was 45 years of age. Novak was replaced by a younger, less or no

experienced person under 40. (PAF 45).

       46.    Novak was hired by the Grant Park, Illinois police department. As a Grant Park

officer, Novak assisted his chief and another officer with background investigations for officer

applicants. (PAF 46).

       47.    After Russell Hoekstra was fired from Momence, he applied for an officer position

with Grant Park. Novak assisted in his background check. Grant Park wanted to hire Hoekstra.



                                              16
       2:17-cv-02040-CSB-EIL # 47            Page 17 of 47



During the background investigation we received from Momence Chief Cavender a 30-page report

containing negative allegations against Russell Hoekstra. Chief Cavender also notified Novak’s

chief that Hoekstra was under criminal investigation by the Illinois State Police regarding evidence

in his locker. As a result, Grant Park deferred consideration of Hoekstra. (PAF 47).

       48.     The only thing Cavender fired Hoekstra for was lying during an internal

investigation regarding the Garcia photos and nothing else. (PAF 48).

       49.     Garcia's photo is a picture of a police officer sitting in a car with a gun to his right

side. He was in uniform with a firearm. He posted it on Instagram. (PAF 49).

       50.     Cavender prepared an internal investigation report on Officer Hoekstra

(pronunciation) and Officer Benjamin Garcia. They were investigated for violation of department

policies, dissemination of information, department information, outside of the department, conduct

unbecoming--three or four charges, but he did not recall specifically. 5). They were investigated

for the same fact pattern, for the same concerns. He investigated them individually. The subject

matter was two photographs of Officer Garcia that depicted him sitting in a Momence police car

in uniform displaying his service weapon across his chest. (PAF 50).

       51.     It was disseminated to one of the alderpersons, Alderwoman Carrie Navratil.        And

they were also shown to Deputy Chief Eric Springer of the Kankakee Community College Police

Department, and to Officer Turner with the Kankakee Community College Police Department.

(PAF 51).

       52.     The photos were inappropriate. The Officer was sitting in his squad car displaying

a handgun across his chest, and there was a caption apparently written on the photo that was read

by this alderwoman during a city council meeting, something related to sheep dogs and wolves.

Mr. Hoekstra was not in any photo. Cavender never saw the writing. (PAF 52).



                                                 17
       2:17-cv-02040-CSB-EIL # 47           Page 18 of 47



       53.     Cavender testified that, during the course of that investigation, Cavender learned

from officers Patzschke and Caliendo that Officer Stetson told officers Patzschke and Caliendo

that Stetson got the photos on his [Stetson’s] phone, and it was apparently posted on Officer

Garcia’s Instagram account which Stetson had on his Instagram on his phone. (PAF 53).

       54.     At the time Cavender investigated, he did not investigate how Instagram works.

Other than guessing, Cavender did not know how Stetson would get Garcia's photos on Instagram.

(PAF 54).

       55.     During the course of my investigation, Officer Caliendo and Officer Patzschke,

who represented the Metropolitan Alliance Police as the president and vice president of the union,

came to Cavender. They knew that Officer Garcia was facing potential termination as a result of

those photographs.     They were upset by that, and they felt that there was a conspiracy of some

sort going on behind the scenes that involved Officer Hoekstra. Cavender interviewed Officer

Stetson and then interviewed Alderwoman (sic) Navratil.         Alderwoman (sic) Navratil told

Cavender that when she and her family came home from being gone for the day, there were two

photographs folded up in her mailbox and that these photographs depicted [Officer] Garcia holding

his handgun sitting in the squad car and that she brought them to the City Council meeting because

she thought that was the right thing to do. Cavender asked her some questions related to those

photographs about that particular day and who saw them and if she talked to anyone else about the

photographs. Cavender asked her during my interview if she still had the pictures and if the

message on there was handwritten or typewritten, and she said it was handwritten. She told

Cavender that she destroyed the photos or got rid of them, or she took them home and burned

them. He did not arrest her or charge her with anything. There is a photocopy of the photos. (PAF

55).



                                               18
       2:17-cv-02040-CSB-EIL # 47            Page 19 of 47



       56.     The only reference that Cavender has to Officer Hoekstra is Cavender’s hearsay

testimony about what he may have heard from Officer Stetson. Stetson was never deposed, and

the Defendants have not submitted his supporting declaration. (PAF 56).

       57.     Cavender asked Alderwoman (sic) Navrital whether or not she got them from

Hoekstra and she denied it. She told Cavender they were in her mailbox and she did not know

where they came from.      Other than what Officer Stetson said Officer Hoekstra told him about

what Hoekstra might do, to the day of Cavender’s deposition, he has no proof that Hoekstra gave

those photos to Alderwoman Navratil. Officer Hoekstra allegedly told Officer Stetson he was

going to do something, so Cavender “assumed he [Hoekstra] did”. (PAF 57).

       58.     Hoekstra also denied to Cavender giving photos to Navratil. (PAF 58).

       59.     Cavender testified that he had an audio recording of his interviews with Officers

Patzschke, Caliendo and Stetson, Defendants’ counsel stated, “We don't have an audio recording”,

and Cavender then testified that it was not “Then it wasn't. If you don't have it, then it wasn't

[recorded].” Other than the audio recording, the only statements he had were verbal since he

thought that he audio recorded those meetings, but that he could be wrong. He did not memorialize

them on a legal pad, just in his in his investigation report, but he did not prepare his report while

he was sitting with [Officers Patzschke, Caliendo and Stetson]. He prepared his investigation

report at a different time. Cavender would have made notes but he threw them out. Other than

[Cavender’s hearsay testimony] about what Officer Stetson allegedly told him, Cavender has no

other proof that Hoekstra was involved in disseminating the Garcia photos. (PAF 59).

       60.     Regarding the incident with Officer’s Garcia and Hoekstra's alleged involvement,

Officer Hoekstra’s employment was terminated, and Officer Garcia was suspended for ten day

even though Cavender could have fired Garcia.         He did not fire Officer Garcia because based



                                                 19
        2:17-cv-02040-CSB-EIL # 47             Page 20 of 47



upon conjecture and hearsay, and despite the denials of Hoekstra and Councilwoman Navrital,

Cavender believed that Officer Hoekstra conspired to make Officer Garcia look bad by turning

those photos over to the Navratil family”. Cavender has no evidence that Officer Hoekstra or

Alderwoman (sic) Navratil posted it on social media.             Cavender only knows that it was

disseminated by an alderwoman to the city board during executive session as an employment

matter. Cavender has no proof that it was disseminated by Alderwoman Navratil to anybody other

than people in the closed session. Cavender understands that Officer Garcia posted it on Instagram,

a public social media vehicle, correct which means anybody could see it on Instagram who chooses

to see it or that's connected with him; and that is true public disclosure. Cavender agrees that

Alderwoman Navratil’s disclosure was in an executive session, not open to the public; whereas,

Garcia's posting of the photo was posted to the public. Cavender believes that Alderwoman

Navratil told him that she herself also saw it on social media and in her mailbox, but she never

used Hoekstra's name when she said both of those statements. He did not fire Officer Garcia. He

fired Officer Hoekstra because [Hoekstra allegedly “lied during an internal investigation…to

[Cavender]. [Hoekstra] allegedly lied to Cavender that Hoekstra did not discuss or show these

photographs to anyone outside of our police department. This is based upon Cavender’s hearsay

testimony about alleged conversations with and/or statements from Deputy Chief Eric Springer's,

Officer Stetson, Officer Caliendo and Officer Patzschke. (PAF 60).

        When asked what Hoekstra should have done with those photos if he saw them, Cavender

testified that Hoekstra should have reported them to his supervisor, Officer Caliendo who was the Officer

in charge. By chain of command in the department, if Hoekstra [had the photos] and was not going to

bring them to Cavender, Hoekstra should have taken them to his most immediate-ranked supervisor,

which would have been Lieutenant Vekemans. (PAF 60).



                                                   20
        2:17-cv-02040-CSB-EIL # 47              Page 21 of 47



        Officer Stetson told Cavender that he had seen the photos on Instagram and that he had

counseled Officer Garcia about that as a fellow Officer that was not a bright idea, and he also reported it

to Officer Caliendo, who would have been the Officer in charge. Cavender testified that Caliendo told him

that Officer Stetson saw the photos on social media. Officer Caliendo reported it to Lieutenant Jacob

Vekemans. Lieutenant Vekemans counseled Officer Garcia, and the pictures had been taken down, and

that was going to be the end of it, and Cavender at that point I didn't know anything about them. At the

time Lieutenant Vekemans counseled Officer Garcia about the photos, Vekemans never reported it to

Cavender. Vekemans later told Cavender that he knew about it and told Garcia to get rid of them.

Cavender said nothing because they were gone, and he was fine with that. (PAF 60)

        Cavender agreed that Officer Garcia embarrassed the department. (PAF 60).

        61.     Hoekstra testified that approximately a couple of weeks before September 27, 2015,

he heard Officers Patzschke and Stetson with whom he was working with talking about a

photograph posted on Instagram. They said it was not good. They showed him the photo on

Stetson’s cell phone and both said it was a very stupid picture and that Garcia needs to be told not

to do this. As a group they decided together that they were going to go through their chain of

command, to their officer in charge, who was Officer Caliendo. They did so within 24 hours of

seeing that post. As patrol officers, their direct report would be to Caliendo as office in charge of

“OIC”. They just showed him the picture right off the bat. He said some expletives. He also was

not happy also, and then he said, "I will talk to Ben [Garcia]”. (PAF 61).

        62.     Hoekstra participated in Cavender’s investigatory interview about the inappropriate

photos posted by Officer Benjamin Garcia. Quickly, the interview changed from Garcia’s

Instagram posted photo of him in his Momence uniform with a handgun across his chest saying

some tough talk to whether I gave the photos to Alderwoman Carrie Navratil. He stated he was

not happy that the department and he was embarrassed about Navratil having the photo and

                                                    21
       2:17-cv-02040-CSB-EIL # 47           Page 22 of 47



showing it to the city council without his knowledge. That was his main focus, and his tone was

angry. Hoekstra felt Cavender wanted him to admit it as a setup. Hoekstra felt like he was being

treated as a criminal suspect under interrogation. Hoekstra repeatedly told Cavender that he did

not give any photo to Councilwoman Navrital. (PAF 62).

       63.     It is untrue what officers Gabe Caliendo, Stetson and Patzschke told Cavender that

Hoekstra hated Garcia. It is untrue that Hoekstra made derogatory comments about Officer Garcia

in the presence of officers Caliendo or Patzschke. Hoekstra do not recall ever making derogatory

comments about Chief Cavender in the presence of officers Caliendo or Patzschke. Hoekstra never

told officer Caliendo stated that he was going to give photographs of Garcia to a member of the

Navratil family. (PAF 63).

       64.     Hoekstra has no recollection of ever telling Officer Turner at Kankakee Community

College about the Ben Garcia pictures or that he gave the phots to an elected official. (PAF 64).

       65.     Hoekstra has no recollection of ever telling Officer Turner at Kankakee Community

College, "Wouldn't it be funny if the Mayor or an elected official saw those pictures. That would

be hair-raising. Both him and the chief would be in trouble." (PAF 65).

       66.     Mayor Porter was Momence Mayor when he heard that Hoekstra was involved in

a police shooter chase incident, and that there was a call for assistance or something, and Momence

did not participate. (PAF 66).

       67.     Cavender became aware of active shooter incident over the police radio while he

was off duty on his way home. (PAF 67).

       68.     Cavender monitored the process for a few minutes, and geographically where he

was at a four-way stop intersection, from his left came a sheriff's officer unit through the

intersection probably, a hundred miles an hour or just short of it. He was in his police car but did



                                                22
        2:17-cv-02040-CSB-EIL # 47           Page 23 of 47



not engage and offer backup assistance. At some point when this pursuit was going on, someone

from the sheriff's department asked if we could have the Momence officers come in from the north

along the railroad tracks after the car that they were chasing had crashed and the driver fled on

foot.    The person that was being chased had allegedly been involved in a shooting incident in

the City of Kankakee.     He made a cell phone call to Momence officers Officer August LeBeau,

the senior officer, and to Officer Josh Malloy. He called his officers immediately. (PAF 68).

        69.    He knew Hoekstra’s voice and call number. Hoekstra was chasing a car, giving the

direction and speed, and other officers were joining in. (PAF 69).

        70.    Cavender was aware that the alleged suspect was in a wooded area, and that

absolutely if they had the opportunity to have more officers on the scene that would it be beneficial

to the officers. He knew the suspect left his vehicle and was running into the woods. Cavender

He knew they were attempting to secure the perimeter. (PAF 70).

        71.    Cavender read the sheriff’s call log knew that in fact the dispatcher attached

Momence Officer Malloy to the call. Multiple countywide dispatchers handle all the municipal

departments, Momence, Manteno, Aroma Park, Saint Anne, Grant Park, Herscher, and the county

sheriff's department's traffic, and they can all work together. (PAF 71).

        72.    Cavender called Momence Officer LeBeau as the senior of the two officers and

then called Malloy; they were in separate cars. Cavender agrees that it is the police officer's job

to put themselves at risk. Despite Cavender’s cell phone call to Officer Malloy to not engage in

the Hoekstra pursuit, Malloy did not clear from the call for another 45 minutes. Cavender never

notified anyone, including the Kankakee dispatcher, other than his own officers that his Momence

officers would not engage. (PAF 72).




                                                 23
        2:17-cv-02040-CSB-EIL # 47              Page 24 of 47



       73.     Sheriff’s Corporal Andrew Mackin had worked for the Kankakee County sheriff's

office for 13 years at the time of his February 2, 2018 deposition. He is on the emergency response

team, and has been on the major crimes task force, multiple other smaller teams, Illinois Law

Enforcement Alarm System. (PAF 73).

       74.     Corporal Mackin was caught up in the Hoekstra active shooter police chase at the

scene after the chase. The vehicle involved was in a ditch and he set up a perimeter. When he

arrived, there were other officers at the scene maybe five or six.            The county has an

intergovernmental agreement or some practice with respect to mutual aid by other jurisdictions.

Other jurisdictions should respond to a request for backup from the sheriff's office if they are

available. (PAF 74).

       75.     The suspect had run from the scene eastbound into some woods.        Mackin was in

charge, setting up the perimeter and looking for the guy that ran. Not having enough officers

increases the likelihood that the bad guy gets away; it would have been nice to have a couple other

units. If a person comes out of the woods and he's got a gun, it would be better if there were two

guys there. (PAF 75).

       76.     Mackin was told at a later date that Momence was told not to respond. Mackin

noticed during the whole perimeter that usually Momence is down there in a second. Momence

helps them out all the time on calls. Mackin remembers thinking that it was a little strange; he did

not know why they were not helping them out that day, especially with this, pursuit of a suspect

that we think just shot at somebody or actually shot someone, you know. He remembers thinking

why they are not down here helping out. Mackin knows Chief Cavender. Mackin has heard

Cavender badmouthing some of the Kankakee County guys on their report-writing, how they write

horrible reports, things like that. (PAF 76).



                                                   24
       2:17-cv-02040-CSB-EIL # 47           Page 25 of 47



       77.     This incident was so significant a K9 unit was called from Peotone. Momence was

five miles away. Peotone was 30 miles away.       Two more people might have lessened the risk..

One more person would have lessened the risk just because of the geography. At the time Malloy

was cleared, they were still at the scene and the suspect had not been caught. . Just because Mackin

may feel unsafe does not mean he does not have to do his job. He still has to look for the guy.

(PAF 77).

       78.     Cavender did NOT know that Hoekstra was asleep in his police car.. He was told

by Officers Caliendo, Officer Stetson and Officer Patzschke. Cavender never saw him sleeping in

his car. Cavender put a GPS tracking device in Hoekstra’s assigned car. but did NOT discover

that Hoekstra was sleeping at any time; he did not discuss that with Hoekstra. It had nothing to do

with Hoekstra’s termination because Hoekstra was only fired for the Garcia photos. (PAF 78).

       79.     In the original EEOC age discrimination charge Hoekstra made a claim of failure

to train. The dates of discrimination are listed from March 2014 through September 29, 2015, the

date he was fired. In March 2015, Hoekstra was 46 years of age. (PAF 79).

       80.     Cavender kept saying that Hoekstra’s reports were terrible, that they needed more

training, that they needed more help, and that with the “younger kids” or “younger officers” he

never had a problem with their reports. (PAF 80).

       81.     Cavender was constantly sending Hoekstra’s reports back to him to be corrected.

That was a serious and dangerous problem, because Hoekstra wrote the reports in his own words

and style and Cavender wanted Hoekstra to use Cavender’s words and style and actually change

the reports. That would be an issue in the event any of those cases went to court and we had to

produce our reports, which it left the door open to question which report was accurate possibly

leading to getting them thrown out of court. (PAF 81).



                                                25
       2:17-cv-02040-CSB-EIL # 47            Page 26 of 47



       82.     Officers used Tri-River Training, where all of classes would be free to the group

members. It was an on online catalog. Officers could go through the catalog and sign up for

classes. Between December 3, 2014 and March September 29, 2015 including between May 28,

2015 through September 29, 2015, there was a slip of paper that Chief Cavender had that we would

fill out dates, the time and the course that officers would wish to take, and they would then turn it

into – they put it in Cavender’s box, because most of the time Hoekstra was working midnights

and he would not see Cavender. Between December 3, 2014 and March September 29, 2015

including between May 28, 20115 through September 29, 2015, regarding classes that Hoekstra

requested, he never received any feedback from Chief Cavender; they included interviewing

techniques, a DUI refresher course, and drug training. Younger officers under 30 told Hoekstra

they got to take John Reid interviewing techniques, the drug classes including Lieutenant

Vekemans, Jacob Patzschke, and Zachary Stetson; and then the drug testing were Gabe Caliendo,

Stetson and Patzschke. Older officers over 40 including Officer Novak told Hoekstra they did not

get any feedback from Chief Cavender. (PAF 82).

       83.     Hoekstra continued between March 2014 through September 29, 2015 to ask for

the drug training, the DUI refresher training because Chief Cavender pushed DUI's. Hoekstra

wanted more training to do them properly. Hoekstra stated that they are getting a lot more drugs

in Momence. Hoekstra was not very familiar with very many drugs due to just lack of training.

Hoekstra never got trained. Other younger officers under 40 received the training during that same

time period including Lieutenant Vekemans, Jacob Patzschke, and Zachary Stetson and then the

drug testing were Gabe Caliendo, Stetson and Patzschke. (PAF 83).

       84.     Hoekstra continued between March 2014 through September 29, 2015 to ask for

the John Reid interrogation training. Hoekstra never got that but the younger officers under age



                                                 26
       2:17-cv-02040-CSB-EIL # 47           Page 27 of 47



30 got the training during the same time period including Lieutenant Vekemans, Jacob Patzschke,

and Zachary Stetson, Gabe Caliendo. (PAF 84).

       85.     Different police officers were assigned different vehicles, and they were allowed to

take other cars, or get the supervisor's permission. (PAF 85).

       86.     When Hoekstra was a part-timer, another part-time Officer Benjamin Garcia, age

24, was allowed to drive the new Tahoes as his assigned car and Hoekstra had to drive the older

Ford Crown Vic. Benjamin Garcia made the comment to Hoekstra one day, “I don't know how

I'm getting in the new vehicles and you are stuck in this thing." (PAF 86).

       87.     On September 30, 2015, Hoekstra went to the Momence police station at about 3:00

p.m. to return the Momence property to the department and pick up his paycheck, which Lieutenant

Vekemans told him that he could pick up his check when he returned his equipment. (PAF 87).

       88.     At the time that Hoekstra was fired, he had in his locker uniforms, personal stuff,

ticket books, some training things, an evidence kit and some old evidence from prior six to eight

years ago because it had been past practice prior to Chief Cavender becoming chief that they did

not have a per se evidence room, so a lot of us would keep our evidence in our lockers, so that

would be easier access for them to take it to court and take it back. When Chief Cavender was

chief there was never a discussion about a chain-of-custody protocol or any problem with keeping

evidence in a case in their own personal locker. (PAF 88).

       89.     Hoekstra first found out the Illinois State Police were asked to look into evidence

found in your locker was November 5th, 2015 from State Police Sergeant Massey and Inspector

Fred Cosgrove when they stopped at Hoekstra’s house on that day. Sergeant Massey stated, "I

don't know if you know this or not, but I have to talk to you about something. Chief Cavender has

started a criminal investigation on you, and I need to do the investigation on you." Cosgrove asked



                                                27
       2:17-cv-02040-CSB-EIL # 47            Page 28 of 47



Hoekstra to go in for an interview, which he did at the Illinois State Police headquarters at District

21 in Ashkum, Illinois for about an hour and a half. It focused upon the evidence that in Hoekstra’s

locker. They said that they would look up the cases that he had -- that they had found the evidence

with. They had also wished to talk to the other people that Hoekstra had worked with and confirm

that that was past practice. Hoekstra received follow up from the state police by email on January

13, 2016 that the state's attorney from Kankakee County did not wish to pursue charges on him

and that I was cleared from [Cavender’s allegations of criminal conduct]. (PAF 89).

       90.     During Novak’s entire time on the Momence police department, Hoekstra and the

other officers did not have an evidence person dedicated to logging in and holding evidence. It had

been Momence department practice prior Cavender to keep any case evidence in our own lockers

for prompt use in any investigations or in court. After he became chief, Cavender never addressed

that to Nolte, or to my knowledge any other officer that was inappropriate because it was Momence

police department standard operating procedure and practice. (PAF 90).

       91.     Hoekstra eventually told Novak that he was cleared of all of Chief Cavender’s

charges including regarding evidence in his locker and the state’s attorney would not bring any

charges. He asked if Grant Park would hire him. Novak told Hoekstra that Grant Park hired

someone else. (PAF 91).

       92.     Hoekstra was repeatedly criticized by Cavender for his ticket-writing process in

comparison to the under 30 officers. They had an online ticket system where everything was

punched in and it would just print the tickets out. There were times, not very often, when the

driver's licenses were used as for the drivers if they had a ticket. Drivers would say that they had

cash for the bond. Since Hoekstra was taking the cash, he had to note it on the ticket. Hoekstra

would mark the right box on the ticket, initial that he changed it and took, for example, $120 U.S.



                                                 28
         2:17-cv-02040-CSB-EIL # 47          Page 29 of 47



United States currency as the bond. Chief Cavender would literally yell at Hoekstra about that

process. (PAF 92).

         93.    Cavender sent a letter to the Illinois Department of Employment Security [“IDES”]

on April 11th, 2016 opposing Hoekstra’s request for unemployment benefits. (Ex. F hereto). Other

than the issue with Officer Garcia’s Instagram photo matter referenced in the letter, which was

unfounded, none of the other reasons were reason for which Cavender fired Hoekstra. Unproven

with direct non-hearsay evidence are alleged sleeping on duty, the dissemination of departmental

information, and disposition of evidence that was not part of that investigation. Ex. A, pp. 201,

Cavender also asked the Illinois State Police to open criminal investigation about Hoekstra about

alleged crime evidence found in Hoekstra’s locker after Hoekstra was fired. Hoekstra was cleared

by the Kankakee County State's Attorney's Office. No charges were filed. (PAF 93).

                                            ARGUMENT

         The Age Discrimination in Employment Act (“the “ADEA”) prohibits an employer from

discriminating against employees on the basis of age. Title VII prohibits employers from

discriminating against employees on the basis of race. Henry v. Jones, 507 F. 3d 558, 564 (7th Cir.

2007) (citing 42 U.S.C. § 2000e-2(a)(1)).

         Both ADEA and Title VII cases may proceed under the “direct” or “indirect” proof

methods. Pitasi v. Gartner Group, Inc., 184 F.3d 709, 714 (7th Cir. 1999); Henry v. Jones, 507 F.

3d 558, 564 (7th Cir. 2007) and Petts v. Rockledge Furniture LLC, 534 F 3d 715, 720 (7th Cir.

2008).

         Under the direct method, direct evidence and/or sufficient circumstantial evidence are

“indicators showing what may be the real motivating force for employment decisions,” allowing

a court to infer intentional discrimination. Coffman v. Indianapolis Fire Dep't, 578 F.3d 559, 563



                                                29
       2:17-cv-02040-CSB-EIL # 47           Page 30 of 47



(7th Cir. 2009). Under the indirect method, the McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973) four-part burden-shifting framework applies, wherein a plaintiff must show that: “(1) he is

a member of a protected class; (2) his job performance met [her employer’s] legitimate business

expectations; (3) he suffered an adverse employment action; and (4) another similarly situated

individual who was not in the protected class was treated more favorably than plaintiff.” Coleman

v. Donahoe, 667 F.3d 835, 845 (7th Cir. 2012). The four-part method has been extended to age

discrimination cases. Robinson, 23 F.3d at 1162. Sufficient evidence exists under either method

to deny Defendant’s motion.

       Hoekstra agrees that the court should consider the evidence “as a whole” to determine

whether it “would permit a reasonable factfinder to conclude that the plaintiff’s …[age] caused the

discharge.” Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016), and that “[r]elevant

evidence must be considered, and irrelevant evidence disregarded.” Irrelevant evidence also

includes hearsay evidence, which is the foundation of virtually all Defendants’ defenses. Id.

       Plaintiff agrees that Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013) cites

Defendants’ duty on summary judgement: first, establish there is no remaining issues of material

fact; and then, second, that the motion should be granted as a matter of law. Here there either are

substantial remaining fact issues, or the facts favor summary judgment for Plaintiff, which the

court may grant sue sponte.

       Once a plaintiff establishes the prima facie case of disparate treatment, the burden of

production shifts to the employer to provide a legitimate, non-discriminatory reason for the

decision. Ballance, 424 F.3d at 617. If the employer satisfies its burden, then the burden shifts

back to the plaintiff to show that the employer’s explanation was pretextual. Boumehdi v. Plastag

Holdings, LLC, 489 F.3d 781, 790 (7th Cir. 2007).



                                                30
        2:17-cv-02040-CSB-EIL # 47             Page 31 of 47



        Hoekstra has presented sufficient evidence under both the direct and indirect method

approaches, to demonstrate several genuine issues of material fact. As such, this Court should deny

Defendants’ motion for summary judgment.

        Continuing violation

        An exception to the 300-day limit applies when the alleged discrimination presents a

continuing violation. See, e.g., Selan v. Kiley, 969 F.2d 560, 564 (7th Cir. 1992). The continuing

violation doctrine can apply in three situations: (1) if an employer makes decisions over time,

making it difficult for an employee to “pinpoint” the exact date of discrimination; (2) if the

employer has an expressly discriminatory policy; or (3) if the employer’s discrete acts create a

pattern of ongoing discrimination and at least one such act occurred in the relevant limitations

period. Selan, 969 F.2d at 565; see also Tinner v. United Ins. Co. of Am., 308 F.3d 697, 707 (7th

Cir. 2002).

Although Hoekstra doesn’t need to prove it, he was meeting his employers’ “legitimate
expectations.”

        Hoekstra does not need to prove the “legitimate expectations” prong in his case. The Court

in Flores v. Preferred Technical Group, 182 F.3d 512 (7th Cir.1999), held that the plaintiff did not

have to satisfy the “legitimate expectations” prong of the prima facie case, as the individuals who

judged plaintiff's performance were the same individuals Flores accused of discriminating against

her. Id. at 515; see also Oest v. Ill. Dep't of Corr., 240 F.3d 605, 612 n. 3 (7th Cir.2001) (“legitimate

expectations” prong of the prima facie test is not necessary to the analysis, where the people

judging the plaintiff's performance were the same people she accused of discriminating against

her); Shager v. Upjohn Co., 913 F.2d 398 7th Cir.1990) (denying summary judgment where the




                                                   31
        2:17-cv-02040-CSB-EIL # 47            Page 32 of 47



alleged performance deficiencies had been greatly exaggerated and that any deficiencies were

offset by superior sales figures)).

        In the case at bar, Cavender who judged, ranked, and subsequently terminated Hoekstra,

is the same individual of whom Hoekstra is accusing of discriminating against him. As such,

Hoekstra does not have to satisfy the “legitimate expectations” prong of the prima facie case.

       Even if the Court determined that Hoekstra was required to satisfy the “legitimate

expectations” prong of his prima facie age-discrimination claim, the Seventh Circuit has held that

a plaintiff’s detailed refutation of events, which underlie the basis of the company’s adverse action

against a plaintiff, indicates that the employer may not have honestly relied on its proffered reasons

when it made its decision to terminate an employee. see Bob-Maunuel v. Chipotle Mexican Grill,

Inc., 12 C 750, 2014 WL 185978 (N.D. Ill. Jan. 15, 2014); see also Dey v. Colt Const. & Dev. Co.,

28 F.3d 1446 (7th Cir. 1994); Komel v. Jewel Cos., 874 F.2d 472, 474–75 (7th Cir.1989) (“an

employee's denial of specific events which form the basis of the employer's evaluation may be

sufficient to create a genuine issue of fact”).

       Defendants suggest that Hoekstra was not meeting its legitimate expectations. The fact

that Hoekstra denies the majority of the incidents, which underlie the basis of Defendants decision

to terminate him are sufficient to create a genuine issue of material fact. The Seventh Circuit noted

that the courts: “must look at all relevant factors, the number of which depends on the context of

the case, which include whether the employees “dealt with the same supervisor” and were “subject

to the same standards.” More importantly, the Court notes “[i]t is also relevant whether the

employees had comparable experience, education and qualifications, provided that the employer

took these factors into account when making the personnel decision in question” Patterson v. Avery

Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002) (internal citations omitted) (emphasis



                                                  32
       2:17-cv-02040-CSB-EIL # 47           Page 33 of 47



supplied). The record demonstrates that Cavender never took Hoekstra’s qualifications into

consideration. Hoekstra was meeting the employer’s expectations at the time he was fired. Zayas

v. Rockford Mem'l Hosp., 740 F.3d 1154, 1158 (7th Cir. 2014). All the alleged evidence to suggest

otherwise is based upon supposition and hearsay.

       Defendants cites Weihaupt v. American Medical Ass’n, 874 F.2d 419, 428 (1989) for the

proposition that an “employee’s own perception of his performance is insufficient and does not

constitute affirmative evidence which may defeat a motion for summary judgment.” (See MSJ p.

26). In fact, in Weihaupt, the court found the plaintiff’s testimony regarding his performance

“meets Weihaupt’s burden of establishing that he met the [employer’s] legitimate expectations at

the time of his demotion” and as a result Weilhaupt had established a prima facie case of age

discrimination. Weihaupt at 428, (1989). The burden then was on the defendant to articulate a

non-discriminatory reason for the [demotion]. Id.

        “[T]he employee may demonstrate that the employer’s reasons are unworthy of credence

through evidence showing (1) that the proffered reason had no basis in fact, (2) that the proffered

reasons did not actually motivate his discharge or (3) that they were insufficient to motivate

discharge.” Id. Summary judgment was granted for the defendant because no “positive evaluations

from his personnel file, nor statements of independent third parties to the effect that his

performance … was adequate, were submitted.” See Dale v. Chicago Tribune Co., 797 F.2d 458,

464 (7th Cir. 1986).

       Here, Hoekstra’s personnel file is not pointed to as having any negative content. In fact, it

contains letter of commendation from Cavender prior to his employment termination. And each

of declarants Roger Novak and Tracy Nolte testify to Hoekstra’s skill as a police officer. In fact,




                                                33
        2:17-cv-02040-CSB-EIL # 47           Page 34 of 47



after Nolte was fired by Cavender, he joined the City of Grant Park, Illinois police force, which

wanted to hire Hoekstra and would have but for Cavender’s intercession to block it.

Hoekstra Can Identify Other Similarly Situated Individuals

        In the usual case a plaintiff must at least show that the comparators (1) dealt with the same

supervisor, (2) were subject to the same standards, and (3) engaged in similar conduct without

such differentiating or mitigating circumstances as would distinguish their conduct or the

employer's treatment of them. Gates v. Caterpillar, Inc., 513 F.3d 680, 690 (7th Cir. 2008). All

factors exist here.

        Notably, in a disparate discipline case, the similarly situated inquiry often hinges on

whether co-workers “engaged in comparable rule or policy violations” and received more lenient

discipline. Coleman v. Donahoe, 667 F.3d 835, 850 (7th Cir. 2012) citing Naik v. Boehringer

Ingelheim Pharms., Inc., 627 F.3d 596, 600 (7th Cir. 2010). The Supreme Court has made clear

that “precise equivalence in culpability between employees is not the ultimate question: as we

indicated in McDonnell Douglas, an allegation that other ‘employees involved in acts against [the

employer] of comparable seriousness’” received more favorable treatment “is adequate to plead

an inferential case” of discrimination.” The central question in any employment discrimination

case is whether the employer would have taken the same action had the employee been of a

different race (age, sex, religion, national origin, etc.) and everything else had remained the same.”

Moranski v. General Motors Corp., 433 F.3d 537 540 (7th Cir. 2005).

        Cavender, from the first day that he was hired as Chief through the date that he fired

Hoekstra, Cavender’s new hires were primarily in their early 20’s and some in their 30’s; none

over 40. Hoekstra heard Cavender refer to those younger officers as the kids. Former officers




                                                 34
       2:17-cv-02040-CSB-EIL # 47            Page 35 of 47



Hoekstra, Nolte and Novak each and all testify about favoritism of younger workers versus older

workers. The facts in the chart of graphically depicts the story.

       Cavender’s age-related comments, coupled with his other favoritism of younger workers

versus older workers suggest that age played a role in Hoekstra’s termination. see Robinson v.

PPG Indus., Inc., 23 F.3d 1159 (7th Cir. 1994). In determining whether two employees are

similarly situated a court must look at all relevant factors, the number of which depends on the

context of the case. Spath v. Hayes Wheels Int'l-In., Inc., 211 F.3d 392, 397 (7th Cir. 2000)

       Cavender’s Reasons for Terminating Hoekstra are Pretext

       Pretext means more than a mistake on the part of the employer; pretext “means a lie,

specifically a phony reason for some action.” Russell v. Acme-Evans Co., 51 F.3d 64, 68 (7th

Cir.1995). There are two methods of showing pretext: “Pretext may be established directly with

evidence that [the employer] was more likely than not motivated by a discriminatory reason, or

indirectly by evidence that the employer's explanation is not credible.” Wolf v. Buss (Am.) Inc., 77

F.3d 914, 919 (7th Cir. 1996) Defendants “must articulate a legitimate, nondiscriminatory reason

for the adverse employment action, at which point the burden shifts back to [Hoekstra] to submit

evidence that the employer’s explanation is pretextual.” David v. Bd. of Trustees of Cmty. Coll.

Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017)

       Any evidence that impeaches the employer’s explanation may help show pretext. Reeves

v. Sanderson Plumbing Prod., Inc., 530 U.S. 133 (2000). Pretext may be shown in three (3) ways:

1) by showing that the company’s reasons have no basis in fact, 2) if they have a basis in fact, by

showing that Defendants’ reasons were not the real factors motivating the discharge, or 3) if they

were factors, by showing that they were jointly insufficient to motivate the discharge. La

Montagne v. Am. Convenience Prod., Inc., 750 F.2d 1405 (7th Cir. 1984); Balderston v. Fairbanks



                                                35
       2:17-cv-02040-CSB-EIL # 47           Page 36 of 47



Morse Engine, 328 F.3d 309, 323-24 (7th Cir. 2003). Weaknesses, inconsistencies, contradictions

or implausibility in Defendant’s’ proffered reasons may allow a reasonable person to find them

unworthy of credence and hence infer that Cavender did not act for the asserted non-discriminatory

reasons. Boumehdi, 489 F.3d at 792 citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 143 (2000). Furthermore, pretext can be shown where the employer gives one reason at

termination but then offers another later (and that one lacks documentation). Fischer v. Avanade,

Inc., 519 F.3d 393, 407 (7th Cir. 2008). Hoekstra has offered evidence of suspicious timing and

pretext, and that evidence is sufficient to present a genuine issue of fact. Magyar v. St. Joseph

Regional Medical Center, 544 F.3d 766, 772 (7th Cir.2008).

       Defendants admit that Chief Cavender (not a lawyer), in his letter to the IDES trying to

block Hoekstra from getting unemployment compensation, identified the alleged supporting

decision, Giglio v. United States, 405 U.S. 150 (1972), and discussed the obligations of law

enforcement agencies and prosecutors to inform the defense of evidence of an officer’s

untruthfulness in official matters and misconduct if that misconduct is material to the defense and

would damage the credibility of the officer-witness. (Defts. Admit, Answer ¶ 365; Ex. F hereto).

Giglio was an appeal from a judgment of conviction wherein defense counsel filed. What this had

to due with Hoekstra’s unemployment claim requires explanation. Suffice to say that Cavender

was trying to pull out all stops, including a misplaced Supreme Court decision, to harm Hoekstra.

       Cavender testified that he only fired Hoekstra because Hoekstra allegedly lied to Cavender

about whether or not Hoekstra gave Officer Garcia’s Instagram photos to Councilwoman Navrital.

That claim is fraught with nothing but hearsay, innuendo and supposition; absolutely nothing else.

Both Hoekstra and Councilwoman Navrital denied that she got the photos from Hoekstra.

Cavender has never had any evidence to the contrary; nor does he now. It can be inferred that he



                                                36
       2:17-cv-02040-CSB-EIL # 47           Page 37 of 47



was setting up Hoekstra, the only remaining officer over 40 to get fired and totally clean house.

All the other reasons contained in the IDES letter (Ex. F hereto) according to Cavender were not

used as reasons to fire Hoekstra—Garcia’s photos; that’s it. Garcia, the under 30 culprit got

suspended, while Hoekstra the over 40 unproved accused got fired.      Thereafter including after

this suit was filed, Cavender in further retaliation sought to deny Hoekstra’s unemployment claim,

initiated an unfounded criminal investigation about Hoekstra, sandbagged Hoekstra his attempt to

get post-termination employment with Grant Park, thus defeating and waiving any failure to

mitigate damages argument, and withdrew his two police units from supporting Hoekstra’ in a

suspected shooter vehicle chase.

       Evidence of the decisionmaker's discriminatory motive regarding one employment

decision may be used as evidence of that decisionmaker's discriminatory motive in making a

similar employment decision.” Huff v. UARCO, Inc., 122 F.3d 374 (7th Cir. 1997) (citing Burns

v. Gadsden State Community College, 908 F.2d 1512, 1518-19 n. 9 (11th Cir.1990)); see also

Mathewson v. Natl. Automatic Tool Co., Inc., 807 F.2d 87, 91 (7th Cir. 1986)(ruling that

“[a]lthough much of plaintiff's evidence relates to circumstances surrounding his demotion, it is

well settled that evidence of earlier discriminatory conduct by an employer that is time-barred is

nevertheless entirely appropriate evidence to help prove a timely claim based on subsequent

discriminatory conduct by the employer).

Disparate Treatment vs Disparate Impact
       A claim of disparate treatment under the Act turns on the employer’s intent, and the

“relevant question is whether the employer’s adverse employment decision was motivated by the

plaintiff’s age.” Noreuil v. Peabody Coal Co., 96 F.3d 254, 258 (7th Cir. 1996) (citing Steffen v.

Meridian Life Ins. Co., 859 F.2d 534, 545 (7th Cir. 1988)). A disparate-impact claim is not

concerned with the employer’s intent, and instead focuses on whether “a specified employment

                                               37
       2:17-cv-02040-CSB-EIL # 47            Page 38 of 47



practice of the defendant has a disproportionately negative effect on members of the plaintiff’s

protected class.” Id. (citing Vitug v. Multistate Tax Comm’n, 88 F.3d 506, 513 (7th Cir. 1996)). To

support a disparate impact claim, plaintiffs must allege that a “specific, facially neutral

employment practice caused a significantly disproportionate adverse impact based on age.”

Carson v. Lake Cty., Indiana, 865 F.3d 526, 536 (7th Cir. 2017) (quoting Karlo v. Pittsburgh Glass

Works, LLC, 849 F.3d 61, 68 (3d Cir. 2017)) (emphasis omitted). “[I]t is not enough to simply

allege that there is a disparate impact on workers or point to a generalized policy that leads to such

an impact.” Smith v. City of Jackson, 544 U.S. 228, 241 (2005).

       The same day he hired as an officer Jason Vekemans, age 24. As the chart hereto

included shows, thereafter and through the date of Hoekstra’s firing, one officer (Green) over 40

was hired after Hoekstra. But during the time Cavender was hired and the day after Hoekstra

was fired, about 22 months, the entire police force except for Cavender was under 40; with 28 in

their 20’s. All officers over age 40 were gone. (See, Exhibits I and J hereto).

       One officer (Green) over 40 remains after Hoekstra’s firing. Of all other officers, 12 are

between 30-39; 28 are under 30. (See, Exhibits I and J hereto). Cavender was hired as Momence

Chief on November 5, 2013.




                                                 38
       2:17-cv-02040-CSB-EIL # 47           Page 39 of 47




       Hoekstra’s Retaliation Claim is reasonably related to his EEOC charge

       Defendants also argue that Hoekstra cannot bring this claim because it is outside the scope

of the charges of discrimination that plaintiffs filed with the EEOC. A plaintiff may proceed on a

                                               39
       2:17-cv-02040-CSB-EIL # 47           Page 40 of 47



claim not explicitly asserted in an EEOC charge if it is “reasonably be related” to the charge, and

“if the claim in the complaint can reasonably be expected to grow out of an investigation of the

allegations in the charge.” Sauzek v. Exxon Coal USA, Inc., 202 F.3d 913, 920 (7th Cir. 2000)

(quoting Cheek, 31 F.3d at 500). The disparate-impact claim is reasonably related to the EEOC

charges, and the original and second charge contain enough factual allegations from which the

claims may be made. They are both noted as “Continuing Action” and state as follows:

       Original:
       I began my employment with Respondent on or around June 24, 2004, as a part-
       time Patrolman. My most recent position with Respondent was as a full-time
       Patrolman. From and after March 2014, I was subjected to different terms and
       conditions of employment than younger employees, including but not limited to,
       heightened scrutiny (excessive micromanaging), criticism(s) and reprimand(s) for
       minor flaw(s) and issue(s) that were never before at issue throughout my career,
       unwarranted and false allegations, denial of training, denial of work opportunities
       and assignments, different pre-employment processes for the full-time position, and
       different disciplinary action. In addition, Respondent systematically forced out or
       terminated the employment of all officers (other than the Chief of Police) over the
       age of 40 and replaced all or most of them with employees under the age of 40. On
       or around September 29, 2015, Respondent terminated my employment.
       I believe Respondent continuously and systematically discriminated against and
       harassed me by engaging in the aforementioned conduct, thus creating a hostile
       work environment.
       I believe that I have been discriminated against because of my age, 47, (date of
       birth: November 5, 1968), in violation of the Age Discrimination in Employment
       Act of 1990, as amended.
(EEOC Charge, Exhibit G hereto).
       Second Charge Incorporating the language of the original charge:
       I began my employment with Respondent on or around June 24, 2004, as a part-
       time Patrolman. My most recent position with Respondent was as a full-time
       Patrolman. From and after March 2014, I was subjected to different terms and
       conditions of employment than younger employees, including but not limited to,
       heightened scrutiny (excessive micromanaging), criticism(s) and reprimand(s) for
       minor flaw(s) and issue(s) that were never before at issue throughout my career,
       unwarranted and false allegations, denial of training, denial of work opportunities
       and assignments, different pre-employment processes for the full-time position, and

                                                40
       2:17-cv-02040-CSB-EIL # 47            Page 41 of 47



       different disciplinary action. In addition, Respondent systematically forced out or
       terminated the employment of all officers (other than the Chief of Police) over the
       age of 40 and replaced all or most of them with employees under the age of 40. On
       or around September 29, 2015, Respondent terminated my employment.
       I believe Respondent continuously and systematically discriminated against and
       harassed me by engaging in the aforementioned conduct, thus creating a hostile
       work environment.
       I believe that I have been discriminated against because of my age, 47, (date of
       birth: November 5, 1968), in violation of the Age Discrimination in Employment
       Act of 1990, as amended.
       On or around March 28, 2016 I filed a charge with the EEOC, now known as #440-
       2016-03294. On or around October 7, 2016 I received a Right to Sue letter. On
       January 3, 2017 in The United States District Court for the Northern District of
       Illinois, Easter Division I filed suit. On January 10, 2017, I was called to chase
       down and apprehend an armed suspect. This suspect had already shot two
       individuals. The County called two Momence police officers to back up and help
       me detain the individual. Momence Police Chief Cavender then called the two
       officers on their cell phones to tell them not to respond. I believe Cavender was
       retaliating against me for making a claim under ADEA and filing a complaint after
       receiving an EEOC right to sue letter. This action put my life in danger as I dealt
       with an armed and dangerous suspect without backup.
(Second EEOC Charge, Exhibit H hereto).
       If the court allows Hoekstra’s retaliation claim to proceed, the analysis for retaliation

claims is the same under Title VII and the ADEA. Kuhn v. United Airlines, 63 F. Supp. 3d 796,

801 (N.D. Ill. 2014), aff'd sub nom. Kuhn v. United Airlines, Inc., 640 F. App'x 534 (7th Cir. 2016).

       The prohibition against retaliation states, “[n]o person shall discriminate against any

individual because such individual has opposed any act or practice made unlawful by this Act or

because such individual made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this Act.” 42 U.S.C. § 12203. In order to prove a claim

of retaliation, the employee must show: (1) he engaged in a statutorily protected activity; (2) he

suffered an adverse action; and (3) a causal connection between the two. Bd. of Trs., Moraine

Valley Cmty. Coll., Dist. No. 524, 795 F.3d 698, 701 (7th Cir. 2015).


                                                 41
        2:17-cv-02040-CSB-EIL # 47             Page 42 of 47



        Causal connection to Hoekstra’s EEOC charge is clear. According to Corporal Mackin of

the Kankakee Sheriff’s office who was the supervisor in the vehicle chase, a fleeing alleged shooter

of two victims crashed his car while in pursuit by Hoekstra. He testified that he believed Momence

was supervising the search and capture mission. He needed all cars available—that was the

dispatcher’s call out. No one knew that Cavender had secretly pulled his two units out of the hunt.

Cavender and Mackin both testified that Momence is part of the county wide mutual support

system and locked into the same Kankakee sheriff dispatcher. Cavender deliberately, dangerously

and vindictively substituted himself for Mackin in violation for the policy. Cavender knew it was

Hoekstar’s pursuit. The policy states that the pursuing office is in charge of the chase unless

overridden by his boo who was OT Cavender, the presumed long-trained and experienced police

officer. Cavender could give no explanation other than he did not want to put his officers in harm’s

way. According to Mackin, that is what offers are supposed to do. It made the situation more

dangerous for the responding units and the public at large.

        According to the Illinois State Police Pursuit Manual (Exhibit K hereto), of which the court

is asked to take judicial notice; and states in part:

        PURPOSE
        The purpose of the police pursuit guidelines is to provide a common set of standards for
           o police agencies and their officers (to follow) throughout the State of Illinois. These
           o guidelines are intended to help reduce the number of collision injuries and fatalities
           o associated with pursuits within the state.
           o Primary Unit: The police vehicle that initiates a pursuit or any unit that assumes
               control of the pursuit as the lead vehicle (the first police vehicle immediately behind
               the
           o fleeing suspect).
           o Secondary Unit: Any police vehicle which becomes involved as a backup to the
               primary
           o unit and follows the primary unit at a safe distance.
           o A Secondary Unit shall notify the telecommunicator and supervisor, if feasible,
           o that they have joined the pursuit.
           o Upon notification that a pursuit is in progress, the supervisor shall assume
           o responsibility for the monitoring and control of the pursuit as it progresses.

                                                   42
       2:17-cv-02040-CSB-EIL # 47             Page 43 of 47



           o In controlling the pursuit, the supervisor shall be responsible for the coordination
             of the pursuit as follows: directing pursuit or support units into or out of the pursuit;
             assignment of a Secondary Unit to the pursuit; and ensuring compliance with
             interjurisdictional pursuit agreements
           o Non-engaged police units are expected to monitor radio transmissions and to
             position themselves to be of possible assistance.
           o The Primary Unit is responsible for the conduct of the pursuit and in determining
               whether to continue or discontinue the pursuit unless otherwise directed by a supervisor.

1983 claims

       For municipal liability under Section 1983, the constitutional violation must be caused by

(1) an express municipal policy; (2) a widespread, though unwritten, custom or practice; or (3) a

decision by a municipal agent with “final policymaking authority.” Milestone v. City of Monroe,

Wis., 665 F.3d 774, 780 (7th Cir. 2011)

       Hoekstra’s claims of age discrimination under the ADEA and the Equal Protection Clause

are identical in all relevant aspects, see Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 635 (7th

Cir. 2013). Here, the § 1983 claim is also based on age discrimination, a claim for which a

materially adverse employment action is required. See Rodgers v. White, 657 F.3d 511, 517 (7th

Cir.2011). Here, Hoekstra has alleged a sufficiently materially adverse employment action, so that

his age discrimination and § 1983 claim survive summary judgment. Lavalais v. Vill. of Melrose

Park, 734 F.3d 629, 635 (7th Cir. 2013). Hoekstra has alleged and offered facts “that might

plausibly support” the discriminatory intent link. Stone v. Bd. of Trustees of N. Illinois Univ., 38

F. Supp. 3d 935, 948 (N.D. Ill. 2014), quoting Sung Park v. Ind. Univ. Sch. of Dentistry, 692 F.3d

828, 832–33 (7th Cir. 2012).

       Based upon the aforesaid authority, the Section 1983 analysis including the factual analysis

and the ADEA are identical and require addiotnal response.

       Retaliatory discharge




                                                  43
         2:17-cv-02040-CSB-EIL # 47           Page 44 of 47



         The tort of retaliatory discharge under Illinois common law can be established if a plaintiff

shows that (1) he has been discharged; (2) in retaliation for his activities; and (3) the discharge

violates a clear mandate of public policy. Thomas v. Guardsmark, LLC, 487 F.3d 531, 535–36 (7th

Cir. 2007) citing Zimmerman v. Buchheit of Sparta, Inc., 164 Ill.2d 29, 645 N.E.2d 877, 881 (Ill.

1995).

         Illinois courts have identified two situations in which the “clear mandate of public policy”

standard is met: (1) when an employee is fired for asserting a workers’ compensation claim,

[citation omitted]; and (2) when an employee is fired for refusing to engage in illegal conduct or

reporting the illegal conduct of others (“whistle blowing” or “citizen crime fighting”). Brandon

v. Anesthesia & Pain Mgmt. Assocs., Ltd., 277 F.3d 936, 941 (7th Cir. 2002). In order to state a

valid retaliatory-discharge cause of action, the plaintiff must allege that he was discharged in

retaliation for his activities and that his discharge violates a clear mandate of public

policy. Palmateer v. International Harvester Co., 85 Ill.2d 124, 134, (1981) “The foundation of

the tort of retaliatory discharge lies in the protection of public policy, and there is a clear public

policy favoring investigation and prosecution of criminal offenses.” Id at 133.

         Defendnats’ chief argument is that Hoekstra is not a whistleblower because he said he did

not provide the photos to Councilwoman Navrital. Defendants provide a narrow factual view.

Hoekstra along with two other officers reported Officer Garcia’s misconduct to the Officer in

Charge; they were whistleblowers. It was then reported up the chain. Councilwoman Navrital got

ahold of the photos and showed them to the city council in executive session—another

whistleblower. Chief Cavender was angry at Hoekstra because Navatril brought it to the council’s

attention which is her right, but which surprised Cavender. He testified that he was angry because

                                                  44
        2:17-cv-02040-CSB-EIL # 47             Page 45 of 47



it cast a bad light on the police department. It can be inferred that he really meant it cast a bad light

on his own reputation. Cavender identified the violated police department’s public policy

justifying termination. See Turner v. Mem'l Med. Ctr., 233 Ill. 2d 494, 503, 911 N.E.2d 369, 376

(2009) (“unless an employee at will identifies a “specific” expression of public policy, the

employee may be discharged with or without cause”). Cavender suspended Officer Garcia for

violating department and city policy.

        When Cavender accused Hoekstra of “whistleblowing” to Navrital, both Hoekstra and

Navrital bot denied it, but that is not a significant factor when the decision to fire Hoexter is in the

eyes of Cavender. Cavender fired Hoekstra for alleged lying. He accuses Hoekstra of

whistleblowing and fired him for lying that he was not a whistleblower. Now Cavender argues in

this motion that because Hoekstra says he was not a whistleblower there can be no liability for

firing a whistleblower even though Cavender has never denied that he believes Hoekstra was th

whistleblower. This is nothing but self-serving connivance, while ignoring the factual record.

        With regard to law enforcement officers, Illinois courts have held that “as the guardians of

our laws, police officers are expected to act with integrity, honesty, and trustworthiness.” Bradford

v. Vill. of Lombard, No. 11 C 37, 2014 WL 497677, at *15 (N.D. Ill. Feb. 7, 2014) quoting

Sindermann v. Civil Service Comm'n, 275 Ill.App.3d 917, 928 (1995). Defendants cite an officer’s

violation of a single rule has long been held to be a sufficient basis for termination.” Siwek v.

Police Bd. of City of Chicago, 374 Ill. App. 3d 735, 738 (1st Dist. 2007). But in Siwek, the plaintiff

was on medical leave from her job at the Chicago Police Department and violated a general order

that police officers do not engage in secondary employment while on medical leave when she took




                                                   45
        2:17-cv-02040-CSB-EIL # 47            Page 46 of 47



a part time job working as a security guard at the Chicago Board of Education. Here there is no

violation of a rule, or at least an issue of fact whether or not there was a violation.

       While, courts recognize that cause for discharge exists where a police officer lied to his

employer (Sindermann, 275 Ill.App.3d at 928–29; Nelmark v. Board of Fire and Police Com'rs of

City of DeKalb, 159 Ill.App.3d 751, 759 (1987), here there is no proven lie. On the contrary the

alleged lied is disputed by several alleged involved parties while the younger officer responsible

for the misconduct did not lose his job.

       June 2, 2015 was 300 days before Hoekstra’s original EEOC Charge filed on March 28,

2016. At that moment, Hoekstra was the only remining officer over 40. He was fired on

September 29, 2015. There is no timing issue raised as to the January 23, 2017 Second Continuing

Action EEOC Charge filing.

                                           CONCLUSION

       Hoekstra has provided specific facts demonstrating either a genuine fact issue or that the

facts support summary judgement for plaintiff. Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012).

Basith v. Cook Cnty, 241 F.3d 919, 926 (7th Cir. 2001)

                                               RUSSELL HOEKSTRA
                                               Plaintiff,
                                               By:      /s/ Nicholas F. Esposito
                                                       One of his attorneys

       Nicholas F. Esposito, Atty. # 0755176
       Bradley K. Staubus, Atty. # 6230326
       ESPOSITO & STAUBUS LLP
       7055 Veterans Blvd., Unit B
       Burr Ridge, IL 60527
       (312) 346-2766


                                  CERTIFICATE OF SERVICE




                                                  46
       2:17-cv-02040-CSB-EIL # 47        Page 47 of 47



                I, Nicholas F. Esposito, an attorney, hereby certify that I have filed the
aforementioned document via Electronic Case Filing with the United States Central District of
Illinois which sent notification to all counsel of record on this 19th day of November 2018.


                                                                /s/ Nicholas F. Esposito
                                                                One of Plaintiff’s attorneys




                                             47
